Case: 16-10026      Document: 00513610354         Page: 1    Date Filed: 07/26/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-10026                                    FILED
                                  Summary Calendar                              July 26, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR GONZALEZ-RAMOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:08-CR-185-1


Before BENAVIDES, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Oscar Gonzalez-Ramos, federal prisoner # 38177-177, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence
reduction based on Amendment 782 to the Sentencing Guidelines. In denying
the motion, the district court explained that it had previously reduced
Gonzalez-Ramos’s sentence based on Amendment 782 and that it could not




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10026    Document: 00513610354      Page: 2   Date Filed: 07/26/2016


                                 No. 16-10026

reduce the sentence beyond the 120-month statutory minimum term of
imprisonment set forth in 21 U.S.C. § 841(b)(1)(A).
      Gonzalez-Ramos contends that the district court abused its discretion in
denying his § 3582(c)(2) motion. He argues that the district court failed to
consider and appropriately weigh the factors set forth in 18 U.S.C. § 3553(a)
and that the 120-month sentence was procedurally and substantively
unreasonable.    According to Gonzalez-Ramos, he qualified for a sentence
reduction under Amendment 782 and should have received a reduction to 97
months of imprisonment based on his status as a first-time, non-violent drug
offender and his rehabilitative efforts while in prison.
      The district court correctly determined that Gonzalez-Ramos was
eligible for a sentence reduction under Amendment 782. See Dillon v. United
States, 560 U.S. 817, 826-27 (2010). The district court also correctly concluded
that it could not reduce Gonzalez-Ramos’s sentence below the 120-month
mandatory minimum term of imprisonment set forth in § 841(b)(1)(A). See
United States v. Pardue, 36 F.3d 429, 431 (5th Cir. 1994).          Accordingly,
Gonzalez-Ramos has not shown that the district court abused its discretion in
denying his § 3582(c)(2) motion. See United States v. Henderson, 636 F.3d 713,
717 (5th Cir. 2011). The district court’s judgment is AFFIRMED.




                                        2